 In the Matter Of ATLANTA FLOUR AND GRAIN COMPANY, INC.andBAKERY AND CONFECTIONERY WORKERS INTERNATIONAL UNION OFAMERICA, LOCAL No. 42Case No: C-2139.-Decided May 928, 1912Jurisdiction:flour, feed products manufacturing industry.Unfair Labor PracticesInterference, Restraint, and Coercion:surveillance of union activities.Disci cmination:discharges for union activities; employees who signed a paperindicating their desire to join the union and were active in behalf of theunion,heldto be engaged in activities protected by the Act; Act protectsemployees engaged in concerted nactivities even.when such, employees-are not,members of any labor organization and are only attempting to form a labororganization.Remedial Orders:reinstatement and back pay awarded; back pay awardedemployee reinstated from date of discrimination to date of reinstatement.Practice and Procedure:motion to dismiss complaint as to discharged employeeswho failed to appear and testify at the hearing in their own behalf,denied.Mr. John C. McRee,for the Board.Mr. I. T. Cohen,of Atlanta, Ga., for the respondent.Mr. Curtis R. Sims,of Chattanooga, Tenn., for the Union.Mr. George J. Hadjinoff,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASE,Upon a charge duly filed on December 9, 1941, by Bakery andConfectioneryWorkers International Union of America, Local 42,affiliated with the American Federation of Labor, herein called theUnion, the National'Labor Relations Board, herein called the Board,by the Regional Director for the Tenth Region (Atlanta, Georgia),issued its complaint, dated February 13, 1942, against Atlanta Flourand Grain Company, Inc., Atlanta, Georgia, herein called the re-spondent, alleging that the-respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor. Relations Act, 49 Stat. 449, herein called the Act.41 N. L.R. B., No. 88.409 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of the complaint and accompanying notice of hearing thereonwere duly served upon the respondent and the Union.With respect to the unfair labor practices,the complaint alleged insubstance(1) that at various times since November 1, 1941, the'respondent warned its employees not to become or remain members ofthe Union;threatened its employees with discharge,loss of work,or other disciplinary action, if they joined or remained members ofthe Union ; urged its employees to withdraw from the Union; spiedupon meetingsaof the Union and activities of, members of the Union;and interrogated its employees concerning their membership in theUnion;(2) that on or about December 8, 1941, the respondent dis-charged or laid off Sam Cantrell, Willie Wilson, and Wade Marks,and since that date has refused to reinstate them, because of theirmembership in and activity on behalf of the Union ; (3) that by theseacts the respondent discriminated with respect to the hire and tenureof employment, thereby discouraging membership in the Union and'interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On February 23, 1942, the respondent filed its answer, admittingthat it isengaged incommerce within the meaningof the Act, butdenying that it had engaged in any unfair labor practices.Pursuant to notice,a hearing was held at Atlanta, Georgia, onMarch 2, 1942, before William F. Guffey,Jr., the Trial Examinerduly designated by the Chief Trial Examiner.The Board and- therespondent were represented by counsel, the Union by its represent-ative, and all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing upon the issues was,afforded all parties.During thehearing counsel for the Board moved to'amend the pleadings toconform to the proof.This motion was granted without objection.During the hearing counsel for the respondent moved to dismiss thecomplaint with respect to the alleged discriminatory discharges onthe ground that the employees named were not members of theUnion at the time of their discharge.This motion was denied.Atthe close of the Board's case, counsel for the respondent moved todismiss the complaint with respect to the alleged discriminatory dis-charge of Willie Wilson and Wade Marks on the ground that theBoard had failed to produce these employees to testify in their ownbehalf.Decision having been reserved on this motion,itwas deniedby the Trial Examiner in his Intermediate Report.The Board hasreviewed the rulings of the Trial Examiner and finds that,no prej-udicial errors were committed.The rulings are hereby affirmed.On March 19,1942, the Trial Examiner issued his Intermediate,Report, copies of which were served upon the parties.: He found that 'ATLANTA_ FLOUR AND GRAIIT COMPANY, INC.'411the respondent had engaged in and was, engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act and recommended thatthe respondent cease and desist therefrom and take appropriate affirm-ative action.On April 21, 1942, the respondent filed exceptions tothe Intermediate Report together with a brief in support of its ex-ceptions.No request for oral argument was made by any of theparties.The Board has considered the respondent's exceptions andbrief and, insofar as the exceptions are inconsistent with the findings,conclusions, and order set forth below, finds them to be without merit.Upon the-entire record in the case, the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE RESPONDENTAtlanta Flour and Grain Company, Inc., the respondent herein,is a Georgia corporation having its principal place-of business andoperating its only plant in Atlanta, Georgia, where it is engaged inthe manufacture, sale, and distribution of flour and feeds.Of theapproximately $900,000 worth of raw materials, consisting of variousgrains and similar products, used by the respondent during the year1941, approximately 90 percent was imported by the respondent frontpoints outside the State of Georgia.During the same period, therespondent's finished products amounted in value to about $1,200,000,of which approximately 25 percent was sold and shipped to customerslocated outside the State of Georgia.For the purposes of this pro-ceeding, the respondent admits that it is engaged in commerce withinthe meaning of the Act.H. THE ORGANIZATION INVOLVEDBakery and Confectionery Workers International Union of Amer-ica,Local 42, is a labor organization affiliated with the AmericanFederation of Labor. It admits to membership, among others, em=ployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionEarly in December 1941, George Campbell, a member of the Uniontemporarily employed at the respondent's plant, discussed organiza-tion of employees of the respondent with Sam Cantrell, an employee.Cantrell asked Campbell to send a union representative to discuss thematter with him.On December 4, 1941, during the lunch hour, Otis 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. Taylor, business agent of the Union, appeared at the respondent'splant, discussed the Union with Cantrell, and arranged to call uponCantrell at his home that same evening for the purpose of learningthe employees' reaction to the proposed organization.During theremainder of the day, Cantrell discussed the Union with most of therespondent's employees.That evening Cantrell informed Taylor thatthe employees were interested in organizing a local and arranged withTaylor to conduct a meeting the following day at 5:30 in the after-noon, after working hours, at the employees' dressing room near theplant.During the lunch hour on December 5, Cantrell informed theother employees of the meeting that was to be held late that afternoon.The meeting was held as planned and almost all the rspondent's 25mill employees attended.Curtis R. Sims, the Union's internationalrepresentative, and Taylor were present; Sims conducted the meetingand explained the benefits of union membership.The employees thendecided to hold another meeting on Sunday, December 7, at the =homeofWillieWilson, another of the respondent's employees.At the meeting of December 7, which was attended by Taylor,about 22 of the respondent's employees signed a paper signifying theirdesire to join the Union.Those present elected officers; Wade Marks,an employee, being elected "chairman" of the proposed local union.,-Before the conclusion of the meeting, John Lee Clark, one of the 22employees who had signed the paper referred to above, and hisbrother, Levi Clark, who had refused to sign, left the meeting.Atthe conclusion of the meeting, some of the employees who had left themeeting place returned and announced that Hugh Starr, who was atthe time superintendent of the respondent's plant, was outside thehouse where-the meeting had been held. John Lee Clark returnedand requested permission to erase his name from the paper signifyinghis desire to join the Union.Cantrell and other employees upon leav-ing saw Superintendent Starr in a car parked near the meeting placeat a point which afforded him a clear view of all those who attendedthe meeting, and also saw John Lee Clark and his brother, Levi Clark,get into the car with Starr and drive away with him 2The respondent made no effort to explain Starr's presence nearthe house where the Union was conducting a meeting on this Sundayafternoon or evening, some 12 or 13 miles from Starr's residence.It is significant, moreover, that the respondent, without explanation,failed to call Starr as a witness to deny this accusation or to relate'Cantrellwas not certain whether Marks was elected chairman of the local to beorganized,ormerely chairman of the one meeting.In view of Cantrell's testimony,however, that Willie Wilson took charge of the meeting and conducted it throughout, itmay be reasonably inferred that Marks was elected chairman of the proposed localorganization2The foregoing findings are based upon the uncontradicted testimony of Board witnesses,which we credit. ATLANTA `F'LOUR AND GRAIN 'COMPAN'Y, INC.413.his version of the incident.We find,-as did the Trial Examiner, thatSuperintendent Starr stationed himself near the Union's meeting placeon the"afternoon or evening of- December 7, and remained ,there untilthose in attendance at the meeting had left, for the purpose of inform-ing himself concerning the union activities of the respondent's em-ployees, and that by this conduct of its highest ranking supervisory,employee,3 the respondent has interfered with, restrained,and co-erced its employees in the exercise of the rights guaranteed in Section7 of the Act.' '-We find further, as did the Trial Examiner that the evidence doesnot support the allegations of the complaint which allege that therespondent interfered with, restrained, and coerced its employees inthe exercise of their rights by warning them not to become or remainmembers of the Union; by threatening discharge, loss of work, orother disciplinary action if its employees joined or'remained mem-bers of the Union; by urging its employees to withdraw their mem-bership from the Union;, or by interrogating its employees concerningtheir membership in the Union.'B. The dischargesOn the morning of December 8, following the organizational meet-ing of December 7, Cantrell and Wilson found that their time cardshad been removed from the rack. Shortly thereafter, SuperintendentStarr called Cantrell and Wilson to his office and stated : "I am goingto let you boys go. I don't need you all any longer on account ofshortage of work."At the close of the working day on December 8,Superintendent Starr also dischargedWade Marks.Wilson wasreinstated on January 5, 1942, but Cantrell and Marks have never beenreinstated.5The respondent contended that the above-named employees werelaid off and not discharged on December 8, 1941, and that the "lay-offs" were required by the/seasonal depression of its business.'Grant3The respondents, responsibility for Superintendent Starr's conduct is beyond question.Starr had the power to hire and discharge employees.He was charged with responsi-bility for the proper operation of the entire plant,over which he had complete supervision.4 Attached to the respondent's answer as "Exhibit A" is a copy of a notice posted bythe respondent on December 11, 1941, pursuant to the request of the Board's RegionalAttorney.The respondent makes no claim, nor could such a claim be sustained, thatthe posting of the notice,declaring the employees'rights under the Act, constitutesa settlement of the issues herein or a bar to the present proceeding.5These findings are based upon uncontradicted testimony which we credit, as did theTrial Examiner.6The record shows that the respondent'sproduction load is at its peak during thespring and summer months, that it is slack from September"and until after the firstof the, year," and that from three to five additional employees are required during thepeak period.There is a constant-turn-over of employees,during both busy and slack-periodsAs a result,employment is often terminated and additional employees are hiredat all times despite the fluctuations in business volume. 414DECISIONSOF NATIONALLABOR RELATIONS' BOARDCard, the respondent's vice presidentand general manager, and TheoStivers, head of the respondent's sales department,testified that onDecember 1, 1941, Card informed Superintendent Starr that he hadtoo many 'employees and that he should lay off Cantrell, Marks, andWilson, because Cantrell, during a previous period of employment,was guilty of "joy riding" in the respondent's delivery truck and"talking back" to the respondent's customers,thatMarks'wages hadbeen garnisheed on severaloccasions,causing the respondent muchtrouble, and that Wilson was a relatively new employee whoseserviceswere nolonger needed.The respondent's contention that its decision to lay off these em-ployees was reached on December 1, and that the lay-offs were war-ranted on the stated grounds, must be rejected for severalreasons.Had the respondent, on December 1, reached a decision to make thedischarges because of an already noticeableseasonaldepression,, it isIeasonable to suppose that the discharges would have become effectiveon December 3, the end of that workweek, rather than on December8, the very middle of the following workweek, or that a notice of,the discharges would have been, given on Saturday December 6, payday.Furthermore, these asserted reasons, except for the slack pro-duction load, were not stated to the employees at the time they weredischarged.Nor were they stated to the Union's representatives orthe Board's Regional Attorney during conferences concerning thedischarges.Moreover, Cantrell was discharged in September 1941,because of the "joy riding" incident' and was reemployed in October1941,$ not as a truck driver, but as a warehouse employee, which workhe performed continuously until his discharge on December 8, Can-trell'swork in- the warehouse Was never criticized by any of hissThe respondent also gave as a reason for the September discharge alleged reportsreceived,-from customers that Cantrell, while driving the truck, had "talked back" tothemThe respondentwaspunable to give the names of any complainants or identifyany specific instances of such conduct. In any event,the findings and discussion hereinrelative to the "joy riding" incident are equally applicable to the "talking back"complaints8 The respondent contended that Cantrell was reemployed on a temporary basis toreplace an employee who was absent because of illnessGrant Card,vice president andgeneralmanager of the respondent, who' reemployed Cantrell,' was unable to name theemployee who was ill and on examination by Board's counsel stated that there couldhave been an employee who was ill but that he did not remember whether these wasor notCantrell denied that lie-was informed that his ieemployxnent was on a tem-porary basisThe Board credits, as the Trial Examiner did, Cantiell's denialP .During this last period of employment and about 5 weeks prior to his dischargeonDecembei 8, Cantrell made one emergency truck delivery, at which time he wasfined for blowing his hornThe 'respondent contended at the heating that this wasanother reason for selecting Cantrell for dischargeThe-respondent in fact advancedwages' to Cantrell'in order that he might pay the fineThe incident was not mentioned,& the time by any of Cantrell's supervisors, and 'at no time prior to the hearing'did'Vie -respondent mention the incident as a reason,for the dischargewe find,as did theTrialExaminer,that this incident did not motivate the respondent in dischargingCantrell. ATLANTA F'LOUR AND GRAIN COMPANY, INC.415.superiors.His previous conduct as a truck driver had no relation tohis ability properly to discharge the duties of a warehouse employee.Had the respondent held the contrary view, which it now urges, itis inconceivable that it would have reemployed Cantrell in October,amonth during which it laid off seven. employees. or that it wouldhave retained Cantrell in November, when it laid off eight employees.The respondent's asserted reason for selecting Marks for dischargeis equally unconvincing.It is true that three garnishment proceed-ings had been brought against Marks within a 3-month period.Butthe respondent had no definite rule requiring discharge after a statednumber of garnishments.Nor had; the respondent ever warnedMarks that recurring garnishments would result in discharge.More-over, the last of three garnishment proceedings was brought qnOctober 1, 1941.Had the respondent viewed these proceedings asso troublesome as to require discharge, it is reasonable to suppose thatthe respondent would have included Marks among the seven employ-ees who were laid off in October, or among the eight employees whowere laid off in November.The only reason advaniced by the respondent for its selection ofWilson for discharge is that he was a relatively new employee whowas not needed during the slack season.Wilson was employed bythe respondent in October 1941.The respondent did not explainwhy Wilson was discharged instead of one of the other 10 personswho .were employed in October, or one of the 4 persons who wereThe respondent's failure to explain itsaction is particularly significant in view of its admissions that Wil-son's work had been satisfactory, and that it was common practiceto shift employees from one job to another, since most of the workin the plant required only unskilled labor and the employees couldeasily be shifted.The respondent also contends that the lay-offs could not have beendiscriminatory because at the time they were made the respondenthad no knowledge of its employees' union membership or' activity.We do not credit the respondent's claimed ignorance.The respond-ent's plant is small; its employees are few. In these circumstances.it,is unlikely that Cantrell's open activity at the plant on December4 and 5, and the employees' meeting near the plant on December5, could have gone unnoticed -by, ,the respondent. In any event, wehave found that Starr had under surveillance the meeting of theemployees on December 7, and that at the close of the meeting twoof the employees who mere present drove away with' Starr in thelatter's car.Starr'sknowledge alone is sufficient to charge therespondent with knowledge. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDSam Cantrell, Willie Wilson, and Wade Marks were the three mostoutstanding participants in the Union's organizational drive.Can-trell instigated the formation of the Union ; he discussed the matterwith the Union's business agent near the plant; he canvassed theemployees concerning their desires to organize; he arranged for themeeting held-near the plant on December 5; and he notified the em-ployees that this meeting would be held.Wilson, gave his home asa meeting place on December 7.Marks was elected "chairman" ofthe Union.The concurrent discharge of these individual's just 4 daysafter the employees began to organize, and the day following thecrystallization of the organization, unmistakably reveals, in the ab-sence of a convincing explanation for the discharges, the discrimina-tory nature of the respondent's action against them.10We find, as did the Trial Examiner, that the reasons assigned bythe respondent were not motivating causes of the discharges and thatthe respondent discharged Sam Cantrell, Wade Marks, and WillieWilson on December 8, 1941, because of their membership in andactivities on behalf of the Union.We further find that by suchdischarges the respondent discriminated in regard to the hire andtenure of employment of said employees, thereby discouraging mem-bership in the Union and interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act."1°No application or membership cards in the Union were signedby thedischargedemployees until after their discharge.The respondent'smotion to dismiss the com-plaint with respect to the employees named on the ground that they were not membersof the Union at the time they were discharged was properly denied by the Trial ExaminerBy signing the paper on December 7, indicating their desire to Join the Union andby their activity in behalf of the Union,these employees were engaging in activities pro-tected by the Act.Moreover,the Act protects employees engaged in concerted activitieseven when such employees are not members of any labor organization.Discharge ofemployees because they assist in an attempt to form a labor organization constitutes inter-ference, restraint,and coercion within the meaning of Section 8 (1) and also discriminationin regard to the hire and tenure of employment within the meaning of Section 8 (3) ofthe ActMatter of Genes at Industries Company,a CorporationandHobart Flenner,atat.,1N L R B 678;Matter of Stylecraft LeatherGoodsCompany,Inc.andBenjanuneMarsala,3 N L. R. B. 920.u The respondent'smotion to dismiss the complaint as to Marks and Wilson on theground that they did not appear and testify in their own behalf is without meritThe proceeding authorized by the Act"isnot for adjudication of private rights -Ithas few of the indicia of a private litigation and makes no requirement for thepresence in it of any private party other than the employer charged with an unfairlabor practiceThe Board acts in a public capacity to give effect to the declared policyof the Act to eliminate and prevent obstructions to interstate commerce by encouiagingcollective'bargaining-.The immediate object of the proceeding is to prevent unfairlabor practices which,as defined in §§ 7, 8, are practices tending to thwart the declaredpolicy of the Act."NationalLicoriceCompany v.National Labor Relations Board,309U. S. 350, 362.If, as in this case, the record sustains the allegations of unlawful discrimination againstdischarged employees,their testimony is not a sinequa nonof relief under the Act.See alsoMatter of Kuehne Manufacturing CompanyandLocal No.1791,United Brother-hood of Carpenters and Joiners-of America,7N LR B 304;and Matter of FordMotor CompanyandInternational Union United Automobile Workers of America, LocalUnion Np2119,31 N. L. R B 994 ATLANTA FLOUR AND GRAIN 'COMPANY, INC.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE41TThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andto take certain affirmative action designed to effectuate the policiesof the Act.Having found that the respondent discharged Sam Cantrell, WillieWilson,'and Wade Marks for the reason that they, and each of them,assisted in the formation of a labor organization and engaged inconcerted activities for the purpose of collective bargaining andother mutual aid and protection, we shall order the respondent tooffer to Sam Cantrell and Wade Marks immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges.Since therespondent, on January 5, 1942, reinstated Willie Wilson to his formeror substantially equivalent position, an order requiring his reinstate-ment is unnecessary.We shall also order the respondent to makeSam Cantrell and Wade Marks whole for any loss of pay they havesuffered by reason of their discharge by payment to each of themof a sum equivalent to the amount each would normally have earnedas wages from the date of his discharge to the date of the respond-ent's offer of reinstatement, less his net earnings, during said period.12We shall also order the respondent to make Willie Wilson whole forcrimination against him by payment to him of a sum equivalent tothe amount which he would ' normally have earned as wages fromDecember 8, 1941, to the date of his reinstatement on January 5, 1942,less his net earnings, during said period.13"By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber*and Sawmill Workers Union,Local 2590,8N. L. R.B. 440.Moniesreceived for work performed upon Federal,State, county, municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.is Sffteeoonote 12 above..ei463892-42-vol. 41-27 418DECISIONS- OF NATIONAL LABOR RELATIONS, BOARDUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Bakery and ConfectioneryWorkers InternationalUnion ofAmerica, Local 42, affiliated with the American Federation of Labor,'isa labor organization, within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to the hire and tenure of employ-ment of Sam Cantrell, Willie Wilson, and Wade Marks, therebydiscouraging membership in the Union, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8' (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce; within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of -the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Atlanta Flour and Grain Company, Inc., Atlanta, Geor-gia, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Engaging in surveillance of the meetings of Bakery and Con-fectioneryWorkers International Union of America, Local 42,' orany other labor organization of its employees, or any other unionactivity of any of its employees;(b)Discouraging' membership in Bakery and ConfectioneryWorkers International Union of America, Local 42, or in any otherlabor organization of its employees, by discharging or refusing toreinstate or in any other manner discriminating in regard to thehire or tenure, of employment or any term or condition of employmentof any of its employees;, .(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of, their own' choosing and, to engage, ,in concertedaid or protection, as guaranteed in Section 7 of the"Act. ATLA1 PA FLOUR AND GRAIN COMPANY, INC.4192.Take the following affiimative action which the Board findswill effectuate the policies of the Act.(a)Offer to Sam Cantrell and Wade Marks immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;,(b)Make whole Sam Cantrell and Wade Marks for any loss of paythey may have suffered by reason of the respondent's discriminationagainst them by payment to each of a sum of money equal to theamount each would normally have earned as wages from the daterespondent's offer of reinstatement less his net earnings, duringsaid period;(c)Make whole Willie Wilson for any loss of pay he may havesuffered by reason of the respondent's discrimination against him bypayment to him of a sum of money equal to that which he normallywould have earned as wages from December 8, 1941, to the date ofhis reinstatement on January 5, 1942, less his net earnings during saidperiod ;(d)Post immediately in conspicuous places in its plant at Atlanta,Georgia, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a), (b), and (c) of thisOrder; (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a), (b) and (c) of this Order; and (3) thatthe respondent's employees are free to become or remain membersof Bakery and Confectionery Workers International Union of Amer-ica,Local 42, and that the respondent will not discriminate againstany employee because of membership in or activity on behalf of thatorganization ; and,(e)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of the receipt of this Order whatsteps the respondent has taken to comply herewith.,